Title: To George Washington from Henry Laurens, 8–9 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Dear sir
                        York Town [Pa.] 8th[–9] June 1778
                    
                    My Colleague Mister Drayton having shewn me about a fortnight ago the draught of a Report which he had prepared, stating charges against the General Officers who lately abandoned Tyconderoga & flattering me with assurances that he would soon offer it to Congress I delayed replying to Your Excellency’s favor of the 29th Ulto hoping for ground to intimate that, that business was ready to be dispatched to Your Excellency for the further necessary order. but to my great mortification it continues to be procrastinated, some of the Gentlemen of the Committee it seems are or have been desirous of new lights; in a word Sir, I am quite in opinion with those Gentlemen who say “the not proceeding in this matter is cruel & oppressive”—although I am as well convinced, the delay has not been calculated or intended to distress the parties affected. it has arisen from a vapid desultory habit, which if I am not mistaken, I have seen, squander Millions & endanger States. I speak with warmth & I beleive with equal truth—On my Country’s account as well as from a feeling for the Culprit Officers I am really  ashamed of our conduct respecting the particular affair in question—however as I can always take a decent freedom with my Colleague, who is really a diligent Man, I will not let him pass a day unreminded of the necessity for bringing forward his report—I sent off a Messenger to day with a Letter to Lancaster at his request for collecting somewhat relative to the business & I think he hinted that when that ingredient should be obtained the Report would be complete.
                    Frequent Items have been given in public of the disagreements of our Commissioners—this day a private perusal of papers treating on that subject gave me much pain.
                    I fear an investigation upon the arrival of Mister Deane who is every hour expected will spread the trouble wide—I have suppressed all that has been written to me & have sealed my Lips except to Your Excellency & one other Gentleman—I know all the Gentlemen yonder, some of them very intimately, know their tempers & habits & think I can mark out causes, but I can only deplore their impolitic & I was going to say School Boy jarrings & dread the consequences of a heated & injudicious discussion on this side.
                    9th late last Night Your Excellency’s public Letter of the 7th was brought to me I shall lay it before Congress at 10 oClock—Lord Abingdon’s protest does honor to Mister Morris of N. York, the merit of our Resolves of 22d April is fairly to be ascribed to him.
                    I have lately much regretted that I had it not in my power to transmit to Your Excellency some of the English papers which we had received & which indeed came originally into my own hands but judged it my Duty to present them to the House, where they were so, & so suddenly, dispersed as to deprive me of the reading even of one of them, yet I dare not say, I’ll take better care another time, my own duty will be to do, as I have done.
                    in order to save time I have sent to the Secretary’s Office a Young Man to Copy the Resolves of Congress required by Your Excellency, & which will be found here inclosed. I am with the most sincere Regard & Esteem Sir Your Excellency’s much obliged & most obedient servant
                    
                        Henry Laurens.
                    
                    
                        Your Excellency will do me the honor to accept this as private.
                    
                